Citation Nr: 0719590	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  96-13 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to service connection for a right eye 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a February 1995 rating 
decision of the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for arthritis and for a 
right eye condition.  

In September 1999, the Board remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The arthritis is not shown to be related to the veteran's 
military service.  

2.  The veteran's right eye condition is not shown to be 
related to the veteran's military service.  


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

2.  A right eye condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The initial denial of this claim occurred in February 1995.  
The RO's November 2003 letter described the evidence needed 
to support the veteran's claim for service connection.  This 
was after the February 1995 denial.  This notice informed the 
veteran of what VA needed from him, the status of his claim 
and how he could help VA, what the evidence must show, and 
how VA would assist him. While he was not specifically told 
to send evidence he had in his possession, he was informed 
that it was informed that it was his responsibility to make 
sure that VA received all requested records not in the 
possession of a Federal department or agency.  Additionally, 
in April 2006, the veteran submitted records to VA himself, 
thus the Board finds that the duty to notify him has been 
properly satisfied.  

The November 2003 notice was sent after the initial denial.  
However, notice was subsequently sent prior to certification 
to the Board.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.  The requisite 
notice was ultimately provided to the appellant before the 
final transfer and certification of the case to the Board, 
and he had ample time in which to respond to the notice 
letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issues on appeal will not result in any prejudice to 
the appellant.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A letter which included 
properly informing the veteran in this regard was sent in 
March 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
records have been obtained.  Additionally, the RO has made 
several attempts to locate his service medical records.  As 
noted in a December 2006 VA Memo, in September 1999, the RO 
requested the service medical records from the NORC and in 
November 1999 was informed that the records were fire-related 
and could not be reconstructed.  In June 2000, the RO 
informed the veteran that his service medical records could 
not be found, and he was requested to complete NA Form 13055.  
In November 2000, the RO again requested the NPRC search for 
the veteran's records and NORC replied that same month that 
no result was found.  In August 2005, another search was 
requested and the NORC replied that same month that no 
service records or SGO records were available.  In January 
2006, SGO records were requested and that same month, NPRC 
replied that the record is fire-related.  Additionally, the 
RO advised the veteran regarding its efforts to locate his 
service medical records in December 2006.  Further efforts to 
obtain these records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Thus the duty to 
assist regarding these records has been satisfied.  See 38 
C.F.R. § 3.159.  The veteran has not identified any records 
which could be pertinent to his claim that have not been 
secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim, which 
could be secured.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including arthritis, may be presumed 
if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In this case, the service medical records are not available.  
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b) (West 2002) is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This does not establish a 
heightened benefit of the doubt.  What exists is a heightened 
duty to consider the applicability of the benefit of the 
doubt, to assist the veteran in developing the claim, and to 
explain the decision when the veteran's medical records have 
been destroyed.  See id.  Rather than lowering the legal 
standard for proving a claim for service connection, this 
case law increases the obligation to evaluate and discuss in 
the decision all of the evidence that may be favorable to the 
veteran.  



Arthritis

As noted above, the veteran's service medical records are not 
available.  He claims that he has arthritis due to exposure 
to very cold weather while stationed in Germany.  The record 
reflects that the first medical indication of arthritis after 
service occurs over twenty-five years after service and is 
reflected in a May 1983 letter from a VA Chief of Medical 
Administration Service, in which he indicates that the 
veteran was treated on that day for arthritis and had been 
treated at that facility since January 1980 for arthritis.  
VA examination in 1993 diagnosed synovitis of the left knee, 
and VA X-rays in 1996 found degenerative disc disease of the 
L5, and degenerative disease of the shoulders and hands.  In 
July 2002, a VA joints examiner found that the veteran has 
osteoarthritis of the knees, and on VA examination for Aid 
and Attendance that same month, the examiner diagnosed 
degenerative joint disease.  Thus one of the criteria for 
service connection, a current disability has been satisfied.  
However the remaining criteria, a nexus between the current 
findings and an inservice disease or injury have not been 
established.  Despite several efforts by the RO to locate the 
service medical records, which was discussed above, none have 
been located.  Arthritis was not manifested within the first 
post service year and thus cannot be presumed to have been 
manifested in service.  Additionally, there is no objective 
medical evidence associating the veteran's current arthritis 
and service.  Absent such evidence, the claim must be denied.  

The objective medical evidence of record is against the 
veteran's claim.  There is no medical record showing 
arthritis in service or until many years thereafter, and the 
only competent medical evidence addressing whether this 
disability is related to service, the opinion offered by the 
veteran.  Although the veteran is competent to report 
problems in service and a continuity of problems since 
service, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1); see also Duenas; Espiritu.  As such, 
the preponderance of the evidence is against the claim.  

A Right Eye Disorder

The veteran claims that he has a right eye problem related to 
an injury he suffered after being hit with a bottle.  As 
noted above, the veteran's service medical records are not 
available.  After service the record first reflects findings 
regarding the eyes on VA examination in January 1993, when 
the veteran was found to have presbyopia.  On VA examination 
in July 2002, the veteran had count finger at 3 feet 
corrected and uncorrected in the right eye.  The examiner 
found that there was evidence of decreased vision in the 
right eye secondary to senile cataract.  It was noted that 
there was no evidence of traumatic chorioretinal scars, or 
retinal pathology associated to previous ocular trauma or 
that could explain decreased vision due to trauma.  

The first indication of any eye disorder occurs over thirty 
after service, and the evidence does not reflect that the 
veteran has any residuals of trauma to the right eye.  Senile 
cataracts have been diagnosed and the July 2002 VA examiner 
stated that there was no indication of right eye problems due 
to trauma.  Despite several efforts by the RO to locate the 
service medical records, which was discussed above, none have 
been located.  Additionally there is no objective medical 
evidence which establishes a nexus between the current 
findings and an inservice disease or injury.  Absent such 
evidence, the claim must be denied.  

The objective medical evidence of record is against the 
veteran's claim.  The only competent medical evidence 
addressing whether this disability is related to service is 
the opinion offered by the veteran.  Although the veteran is 
competent to report problems in service and a continuity of 
problems since service, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1); see also Duenas; 
Espiritu.  As such, the preponderance of the evidence is 
against the claim.  




ORDER

Service connection for arthritis is denied.  

Service connection for a right eye condition is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


